UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2474



JAMES FRANCIS; DONNA FRANCIS,

                                          Plaintiffs - Appellants,

          versus


HELEN M. BARNES, Chairperson, individual and
official capacities; JANE D. WELLONS, indi-
vidual and official capacities; BRENDA J.
JENNINGS, individual and official capacities;
MICHAEL H. ANDERSON, individual and official
capacities; JOHN W. HANKLEY, individual and
official capacities; ROBERT G. ZAVA, indi-
vidual and official capacities; ALVESTER L.
EDMONDS, individual and official capacities;
CAROL COLLINS, Superintendent, individual and
official capacities; ALL OTHER UNKNOWN PER-
SONS; COUNTY OF LUNENBURG, individually and
severally; BEVERLY POWELL, Guardian ad litem,

                                           Defendants - Appellees,

          and


MELISSA FRANCIS, a minor interested party;
JONATHAN FRANCIS, a minor interested party;
CHRISTOPHER FRANCIS, a minor interested party;
NIKKI FRANCIS, a minor interested party;
JUSTIN FRANCIS, a minor interested party,

                                                 Parties in Interest.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-97-658-3)
Submitted:     February 24,2000             Decided:   March 1, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


James Francis, Donna Francis, Appellants Pro Se.      Daniel T.
Balfour, BEALE, BALFOUR, DAVIDSON & ETHERINGTON, P.C., Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James Francis and Donna Francis appeal the district court’s

order entering judgment in favor of the Defendants following a

bench trial.    We have reviewed the record and the district court’s

opinion and find no reversible error.     Accordingly, we affirm on

the reasoning of the district court.     See Francis v. Barnes, No.

CA-97-658-3 (E.D. Va. Sept. 30, 1999).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED

                                  2